875 F.2d 862
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ray BUSH, Plaintiff-Appellant,v.Billy Joe POTTER, Sam Combs, Defendants-Appellees.
No. 88-6253.
United States Court of Appeals, Sixth Circuit.
May 18, 1989.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Ray Bush, a pro se Tennessee state prisoner, appeals from the dismissal of his civil rights action as frivolous under 28 U.S.C. Sec. 1915(d).  Mr. Bush sued the job coordinator and head kitchen steward at Carter County Work Camp, alleging that they had fired him from his job in the prison kitchen, accusing him of being a homosexual.  Plaintiff alleged that defendants deprived him of equal access to a job, subjected him to verbal abuse and slander, and placed him in fear of sexual assault.  He sought compensatory and punitive damages along with declaratory and injunctive relief.


3
Upon consideration, we conclude that this suit was properly dismissed, as plaintiff's claims lack any arguable basis in law.  See Neitze v. Williams, --- U.S. ----, 57 U.S.L.W. 4493, 4495 (May 1, 1989).  Inmates have no constitutional right to a particular prison job and verbal abuse does not constitute punishment which is subject to eighth amendment scrutiny.   Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir.1987) (per curiam).  Further, mere defamation does not invoke the guarantee of procedural due process.   Paul v. Davis, 424 U.S. 693, 706 (1976).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.